o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-120568-10 uil the honorable mike johanns united_states senator railway street suite c102 scottsbluff ne attention hilary strom dear senator johanns i am responding to your letter dated date on behalf of your constituent --- --------------------------- -------------- asked to keep the first-time_homebuyer credit that she received for the purchase of her home in date or delay the repayment of the credit for one year section of the housing and economic recovery act of pub_l_no stat enacted sec_36 of the internal_revenue_code the code to provide a credit for first-time homebuyers who purchased a home between date and date however sec_36 of the code required first-time homebuyers to repay the credit over a 15-year period starting with the second taxable_year following the taxable_year of the home purchase the congress amended sec_36 of the code to provide different rules for first-time homebuyers who purchased a home between date and date section of the american recovery and reinvestment tax act of pub_l_no stat sec_11 of the worker homeownership and business assistance act of pub_l_no stat the amended code does not require first-time homebuyers to repay the credit if they do not sell or move out of the home within three years after the purchase of the home the amendments did not eliminate the requirement to repay the credit for homes purchased in -------------- said she purchased her home in date consequently she must conex-120568-10 repay the first-time_homebuyer credit unfortunately the law does not grant us administrative authority to disregard the repayment requirement or to delay the repayment of the credit i am sorry my response is not more favorable but hope this information is helpful if you have any questions on the first-time_homebuyer credit please contact me or --------- ----------------- at --------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
